Jordan, Presiding Judge.
In this personal injury action by an elderly woman who tripped and fell on a tool box placed on the floor of her home by an employee of the defendant corporation, who was engaged in connecting a water line to the ice maker of a refrigerator, there appear to be genuine issues of fact for jury resolution with respect to negligence and causation. The *485trial judge did not err in denying the motion of the defendant for summary judgment.
Argued September 14, 1971
Decided September 29, 1971.
Jones, Cork, Miller & Benton, H. Jerome Strickland, for appellant.
Lambdin & Smith, E. Byron Smith, Charles E. Lambdin, for appellee.

Judgment affirmed.


Quillian and Evans, JJ., concur.